            Case 3:16-md-02741-VC Document 4009 Filed 06/03/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                               MDL No. 2741
 LIABILITY LITGATION
                                                       Case No. 16-md-02741-VC
 This document relates to:
                                                       PRETRIAL ORDER NO. 149:
 ALL ACTIONS
                                                       ORDER RE MOTIONS TO DISMISS AND
 Stevick v. Monsanto Co., 3:16-cv-02341                UPCOMING DEADLINES




          1. With respect to Monsanto’s Ninth Amended Motion to Dismiss, Dkt. No. 3833, the

following plaintiffs are dismissed with prejudice for failure to prosecute: Tracy Magee (17-cv-

5547), Ralph Applegate (18-cv-3363), Rosetta Boblitz (18-cv-0993), Deanna Gelder (18-cv-0815),

William Ginger (18-cv-4552), Robert Koehn (17-cv-5161), Sara Partee (17-cv-7365), Joseph

Ruffin (18-cv-1085), and Patricia Wiseman (18-cv-5495).

          Plaintiff Ronald Brook (17-cv-6902) has 30 days from the date of this order to submit his

Plaintiff Fact Sheet in accordance with the procedures outlined in Pretrial Order No. 50. If he fails

to do so, his case will be dismissed with prejudice.

          Because it appears that plaintiff John Otts is only a member of Smith v. Monsanto (17-cv-

2142), the Court will defer ruling on the motion to dismiss for his case until after the pending

motion to remand has been resolved. If either party is aware that Otts has filed a second,

independent action, they should file a notice on the docket identifying the case number for that

action.

          2. With respect to Monsanto’s Eighth Amended Motion to Dismiss, Dkt. No. 3831,

plaintiff’s counsel is directed to file any opposition to the motion to dismiss Rafael Castro (18-cv-

3959), Anthony Moceri (18-cv-3558), Dave Flynn (18-cv-6551), and Delbert Lee Brooks (18-cv-
         Case 3:16-md-02741-VC Document 4009 Filed 06/03/19 Page 2 of 2



7558) within 14 days of this order. The matter will then be deemed submitted unless the Court

informs the parties otherwise.

       3. The Court will issue a separate written order on the pending motions to remand.

       4. As of May 22, 2019, the discovery stay is lifted for the cases filed in California, as well

as for any cases that both sides agree are governed by California law.

       5. The multi-plaintiff complaints in the MDL will need to be severed, and each plaintiff will

need to file an individual short form complaint. The timeline and details for doing so will be

addressed at the June 4, 2019, case management conference.

       6. A hearing on Monsanto’s post-trial motion is scheduled for July 2, 2019, at 1:00 p.m.

       7. The trial for Stevick v. Monsanto (16-cv-2341) is scheduled to begin on February 10,

2020. Jury selection will begin on February 5, 2020.

       IT IS SO ORDERED.

Date: June 3, 2019                                           __________________________
                                                             VINCE CHHABRIA
                                                             United States District Judge
